MEMORANDUM OPINION
                                        No. 04-10-00684-CR

                                    Cameron Michelle LAWSON,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 8, Bexar County, Texas
                                     Trial Court No. 301497
                             Honorable Karen Crouch, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 14, 2011

AFFIRMED

           Cameron Lawson appeals her conviction for the offense of evading arrest or detention.

In two issues, Lawson claims the evidence is insufficient to support her conviction and that she

received ineffective assistance of counsel. We affirm the trial court’s judgment.

                                            BACKGROUND

           On September 1, 2009, members of the San Antonio Police Department executed a “no-

knock” search warrant on a residence suspected of manufacturing methamphetamine. Officers
                                                                                  04-10-00684-CR


arrived at the residence at approximately 9:00 a.m., driving a vehicle marked as an official San

Antonio Police Department vehicle. The team of officers did not use a covert approach to

execute the warrant because they were aware that the residence had multiple security cameras.

The officers approached the residence in a methodical, predetermined manner, wearing attire

visibly identifying themselves as the police. The officer responsible for serving the search

warrant, James Foster, wore a standard San Antonio Police Department uniform, while the five

officers responsible for executing the warrant wore protective suits underneath vests bearing the

word “POLICE” in large letters on both the front and back.

       When the officers reached the front door of the residence, they entered the residence with

a battering ram and shouted “Police! Search Warrant!” to notify the occupants of their official

presence. The officers immediately began searching for the residence’s occupants because they

needed to detain them and ascertain whether they possessed weapons or contraband. Several of

the officers heard footsteps following their show of authority and proceeded upstairs to

investigate. Detective Chris Losha knocked loudly on a locked bedroom door and shouted

“Police! Search Warrant!” Receiving no response from anyone, Detective Losha breached the

bedroom door and shouted that he was with the police and had a search warrant for the residence.

       The bedroom appeared empty when Detective Losha and the other officers entered the

locked room. Upon further investigation, however, the officers found a safe room hidden behind

a false wall, which secreted Lawson and several other individuals. When the officers saw the

individuals, one of the officers shouted “Police! Search Warrant! Let me see your hands!” None

of the individuals complied, however. Officers thereafter had to physically remove each of the

individuals from the safe room, including Lawson. Lawson was subsequently charged with

evading arrest or detention.



                                              -2-
                                                                                   04-10-00684-CR


       Lawson entered a plea of not guilty and proceeded to trial. At Lawson’s trial, the officers

who had executed the search warrant gave substantially similar accounts of the events that

transpired on September 1, 2009. Each of the officers testified they had made multiple shows of

authority to which Lawson and the other individuals refused to yield.

       Lawson testified in her own defense at trial and gave a different account of the events

than the officers. She testified she was walking past the window when she saw “one guy running

towards the door with a gun and a mask, and two other guys in gray shirts.” Lawson stated she

screamed “gun” and ran upstairs to the safe room with the other occupants of the residence.

Although Lawson testified that she could hear the officers break down the front door and also

heard when the officers came upstairs, Lawson denied hearing any of the officers shout “Police!”

or “Search Warrant!” According to Lawson, she would have opened the door had she known it

was the police. The record shows Lawson had her cell phone with her when she entered the safe

room, but did not attempt to call 9-1-1 even though she thought there were intruders invading the

residence.

       At the conclusion of the trial, the jury found Lawson guilty of the charged offense.

Lawson received a probated one-year term of imprisonment and was fined $500 for her conduct.

This appeal followed.

                                SUFFICIENCY OF THE EVIDENCE

       In her first issue on appeal, Lawson challenges the sufficiency of the evidence to support

her conviction for evading arrest or detention. See TEX. PENAL CODE ANN. § 38.04(a) (West

2011) (providing that a person commits the offense of evading arrest or detention if she

“intentionally flees from a person [s]he knows is a peace officer attempting lawfully to arrest or

detain [her].”). According to Lawson, the evidence is insufficient to support her conviction



                                               -3-
                                                                                     04-10-00684-CR


because the prosecution failed to establish she: (1) knew the individuals entering the residence

were police officers; and (2) was aware that the individuals were attempting to detain her.

       During a sufficiency review, we examine all of the evidence in the light most favorable to

the verdict to determine whether a rational trier of fact could have found the essential elements of

the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). “‘This

Court may not re-evaluate the weight and credibility of the record evidence and . . . substitute our

judgment for that of the fact-finder.’” Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.

2007) (citation omitted). Thus, we give deference to “‘the responsibility of the trier of fact to

fairly resolve conflicts in testimony, to weigh the evidence, and to draw reasonable inferences

from basic facts to ultimate facts.’” Id. (citation omitted). Direct and circumstantial evidence

cases are treated equally during our review of the evidence: “‘Circumstantial evidence is as

probative as direct evidence in establishing the guilt of an actor, and circumstantial evidence

alone can be sufficient to establish guilt.’” Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007).

       Turning to Lawson’s contention concerning whether the evidence is sufficient to show

that she knew the individuals entering the residence were police officers, we believe there is

ample evidence in the record to support the jury’s finding in this regard. The record shows the

jury heard the officers’ testimony indicating they arrived at the residence driving a vehicle

marked as an official San Antonio Police Department vehicle and wearing clothing clearly

identifying them as the police. The jury also heard that the officers made their official presence

known to the residence’s occupants by repeatedly shouting “Police! Search Warrant!” upon

entering the residence. The jury was well within its bounds to believe the officers’ version of the

events and discredit Lawson’s testimony that she neither heard the officers shouting “Police” nor



                                                -4-
                                                                                     04-10-00684-CR


saw anything on the officers’ clothing identifying them as the police. See Williams, 235 S.W.3d

at 750. Moreover, the jury could have concluded that a reasonable person in Lawson’s situation

would have used her cell phone to call 9-1-1 had she truly believed a home invasion was

occurring as opposed to a police raid. We conclude the evidence detailed above, together with

any reasonable deductions or logical inferences drawn from it, is sufficient to allow a jury to find

beyond a reasonable doubt that Lawson knew the individuals entering the residence were police

officers.

        As for Lawson’s alternative sufficiency complaint, we are likewise unpersuaded.

Lawson claims that even if she knew the individuals raiding the residence were police officers,

there is no evidence showing that she was aware the officers were attempting to arrest or detain

her. The jury could have determined that when the officers made their initial show of authority

by shouting “Police! Search Warrant!,” Lawson was put on notice that the officers were seeking

to detain the occupants of the residence for investigative purposes. When the officers continued

to make shows of authority after they entered the residence, the jury could have determined that

it was unreasonable for Lawson to think that the officers were not seeking to detain everyone in

the residence, including her. Viewing all of the evidence in the light most favorable to the

verdict, we conclude a jury could have found the essential elements of the offense beyond a

reasonable doubt.

        The instant case presents a factual scenario unlike that presented in Redwine v. State, 305
S.W.3d 360 (Tex. App.—Houston [14th Dist.] 2010, pet ref’d), which is the main case cited by

Lawson in support of her sufficiency challenge. There, the evidence showed that sheriff’s

deputies met appellant’s car traveling in the opposite direction on a rural road. Redwine, 305
S.W.3d at 361. The deputies turned their vehicle around and pursued appellant for driving too



                                                -5-
                                                                                     04-10-00684-CR


close to the center of the undivided road. Id. “From a distance, they followed appellant’s truck

along the county road and then onto [a] dirt driveway.” Id.

       Initially, one of the deputies testified they had activated the patrol car’s emergency lights

and siren. Id. at 364–65. This deputy’s testimony, however, conflicted with the testimony of the

other deputy, who testified the officers opted not to activate the lights and siren so that they

would not prompt the appellant to elude them. Id. at 361. When the officers arrived at the end

of the dirt driveway, they discovered appellant’s unoccupied truck and began shouting “Sheriff”

to identify themselves as peace officers. Id. at 362. Appellant, who had exited the truck and fled

into the woods, returned to his truck after he heard the deputies shouting and was arrested. Id.

       On appeal, the State relied on appellant’s written statement showing he had turned onto

the dirt driveway to avoid further contact with the police as evidence appellant knew the deputies

were attempting to arrest or detain him. Id. at 364. The court disagreed, making a distinction

between hoping not to see the deputies again and knowing that the deputies were attempting to

detain him. Id. Central to the court’s analysis was the evidence that suggested the deputies had

not activated their emergency lights or siren. Id. at 365–67. The only evidence that suggested

appellant had failed to yield to a show of authority was the uncertain testimony of the one deputy

regarding the activation of the emergency lights and siren. Id. at 367. Because the deputy

himself was uncertain as to whether the lights and siren were activated, the court concluded there

was legally insufficient evidence that appellant had evaded arrest or detention using a vehicle.

Id. at 367–68. In the absence of other evidence, the court stated that “the jury could not translate

[the deputy’s] uncertainty into belief beyond a reasonable doubt.” Id. at 368.




                                                -6-
                                                                                                   04-10-00684-CR


        Redwine is thus factually distinguishable from the case at bar because the record in the

present case shows the officers testified consistently that they had made multiple shows of

authority to which Lawson failed to yield. Lawson’s first issue on appeal is therefore overruled.

                                  INEFFECTIVE ASSISTANCE OF COUNSEL

        In her second issue, Lawson claims defense counsel was deficient based upon his failure

to request a jury instruction on a mistake of fact defense. 1 Lawson argues that defense counsel’s

failure to request a mistake of fact instruction amounted to ineffective assistance of counsel

because the evidence allowed for an instruction on mistake of fact and “the result of the trial

would have been different” had the jury heard such an instruction. We disagree.

        A claim of ineffective assistance of counsel entails two components. State v. Morales,

253 S.W.3d 686, 696 (Tex. Crim. App. 2008) (citing Strickland v. Washington, 466 U.S. 668,

687 (1984)). An appellant claiming ineffective assistance of counsel must establish both that her

trial counsel performed deficiently and that the deficiency resulted in prejudice.                        Id.   For

appellant to meet her burden, she must prove her attorney’s representation fell below the

standard of prevailing professional norms and that there is a reasonable probability that, but for

the attorney’s deficiency, the result of the proceeding would have been different. Tong v. State,

25 S.W.3d 707, 712 (Tex. Crim. App. 2000). We review the effectiveness of counsel in light of

the totality of the representation and the particular circumstances of each case. Thompson v.

State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999).

        Even if we assume defense counsel should have requested the mistake of fact instruction,

we cannot conclude that there is a reasonable probability that, but for the deficiency, the result of

1
  “It is a defense to prosecution that the actor through mistake formed a reasonable belief about a matter of fact if
[her] mistaken belief negated the kind of culpability required for commission of the offense.” TEX. PEN. CODE ANN.
§ 8.02(a) (West 2011). “A defendant is entitled to an affirmative defensive instruction on every issue raised by the
evidence regardless of whether the evidence raising the issue is strong, weak, unimpeached, contradicted, or
unbelievable.” Hernandez v. State, 198 S.W.3d 257, 270 (Tex. App.—San Antonio 2006, pet. ref’d).

                                                        -7-
                                                                                       04-10-00684-CR


the proceeding would have been different. Lawson, as her primary defense, testified at trial that

she did not know the men entering the house were police officers because she did not see

anything on the officers’ clothing indicating their police affiliation or hear any of their shouts of

“Police.” Given the nature of the testimony presented at trial, it is clear that the jury was

required to resolve the issue of Lawson’s knowledge concerning the identities of the police

officers before finding her guilty of the alleged offense. The jury’s guilty verdict demonstrates

that the jury rejected Lawson’s version of the facts and thus inferentially resolved the issue that

would have otherwise been addressed via the requested instruction.            Because there is no

indication that including a mistake of fact instruction would have changed the outcome of the

proceeding below, we are unpersuaded by Lawson’s claim of ineffective assistance of counsel on

appeal. See generally Sands v. State, 64 S.W.3d 488, 496 (Tex. App.—Texarkana 2001, no pet.)

(concluding the absence of a mistake of fact instruction did not deprive appellant of the right to

have the jury consider her defense). Lawson’s second issue is overruled.

                                           CONCLUSION

       Based on the forgoing, the judgment of the trial court is affirmed.

                                                      Catherine Stone, Chief Justice

DO NOT PUBLISH




                                                -8-